FILED
                                                                                 September 20, 2022
                                                                                    EDYTHE NASH GAISER, CLERK

                                STATE OF WEST VIRGINIA                              SUPREME COURT OF APPEALS
                                                                                         OF WEST VIRGINIA
                              SUPREME COURT OF APPEALS


In re D.H.-1, D.H.-2, D.N., and L.N.

No. 22-0200 (Kanawha County 21-JA-287, 21-JA-288, 21-JA-289, and 21-290)



                                 MEMORANDUM DECISION


       Petitioner Mother K.N., by counsel Sandra K. Bullman, appeals the Circuit Court of
Kanawha County’s February 17, 2022, order terminating her parental rights to D.H.-1, D.H.-2,
D.N., and L.N. 1 The West Virginia Department of Health and Human Resources (“DHHR”), by
counsel Patrick Morrisey and Mindy M. Parsley, filed a response in support of the circuit court’s
order. The guardian ad litem, J. Rudy Martin, also filed a response on the children’s behalf in
support of the circuit court’s order.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        In May of 2021, the DHHR filed a petition alleging that petitioner had been charged and
incarcerated for child sex trafficking her seventeen-year-old stepdaughter in Fayette County,
West Virginia. 2 The DHHR explained that D.N., D.H.-1, and D.H.-2, primarily lived with their
respective nonoffending fathers. In October of 2021, the circuit court held an adjudicatory
hearing. The DHHR moved the court to take judicial notice of petitioner’s federal criminal
proceedings, wherein she pled guilty to conspiracy to engage in child sex trafficking and was

       1
          Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990). Additionally, as two of the children share the same
initials, we refer to them as D.H.-1 and D.H.-2 throughout this memorandum decision.
       2
           Petitioner’s rights as they relate to her stepdaughter are not at issue on appeal.



                                                    1
subject to an indeterminate one-to-three-year sentence which had yet to be imposed. Based upon
this evidence, the circuit court adjudicated petitioner as an abusing parent and the children as
abused children.

         In February of 2022, the circuit court held a contested dispositional hearing. It heard
evidence that petitioner’s sentencing hearing had been delayed pending the trial of her co-
conspirator. Petitioner moved for a post-adjudicatory improvement period, arguing that she
would participate in services once released from incarceration. Ultimately, the circuit court found
that petitioner exhibited an egregious lack of judgment that placed a minor child in peril, that
aggravated circumstances existed such that the DHHR was not required to make reasonable
efforts to reunify the family, and that there was no reasonable likelihood that the conditions of
neglect and abuse could be substantially corrected in the near future. The court concluded that it
was necessary for the children’s welfare to terminate petitioner’s parental rights, that there was
no less-restrictive alternative to termination of her parental rights, and that no post-termination
visitation was warranted. The circuit court terminated petitioner’s parental rights by its February
17, 2022, order. Petitioner now appeals. 3

       The Court has previously established the following standard of review:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in denying her motion for a post-
adjudicatory improvement period, asserting that she was not provided services due to her
incarceration despite her willingness to participate in reunification services. We disagree.
Petitioner was required and failed to prove by “clear and convincing evidence, that [she was]
likely to fully participate in the improvement period.” See W. Va. Code § 49-4-610(B). She


       3
       L.N.’s father is deceased. The permanency plan for that child is adoption in her current
placement. D.H.-1, D.H.-2, and D.N. are in the custody of their respective nonoffending fathers
and have achieved permanency.



                                                2
presented only her own self-serving testimony that she was likely to participate in an
improvement period upon her release. “West Virginia law allows the circuit court discretion in
deciding whether to grant a parent an improvement period.” In re M.M., 236 W. Va. 108, 115,
778 S.E.2d 338, 345 (2015). Upon the evidence presented, we find no abuse of discretion in the
circuit court’s denial of petitioner’s motion for a post-adjudicatory improvement period.

        Further, petitioner argues that the circuit court erred in terminating her parental rights
rather than imposing a less-restrictive dispositional alternative. However, petitioner does not
challenge the circuit court’s finding that there was no reasonable likelihood that the conditions of
neglect or abuse could be substantially corrected in the near future. See W. Va. Code § 49-4-
604(c)(6) (authorizing the termination of a parent’s parental rights upon such findings.)
Petitioner pled guilty to conspiracy to sex traffic her seventeen-year-old stepdaughter. Thus, her
children’s health and welfare were “harmed or threatened by . . . sexual abuse or sexual
exploitation.” See W. Va. Code § 49-1-201 (definition of abused child). There was no evidence
presented that petitioner attempted to correct this condition of abuse during the proceedings.
Moreover, “[t]ermination of parental rights . . . may be employed without the use of intervening
less restrictive alternatives when it is found that there is no reasonable likelihood . . . that the
conditions of neglect or abuse can be substantially corrected.” Syl. Pt. 5, In re Kristin Y., 227 W.
Va. 558, 712 S.E.2d 55 (2011). As the circuit court’s findings are fully supported by the record,
we find no error in the termination of petitioner’s parental rights rather than the imposition of a
less-restrictive dispositional alternative. 4

         Finally, petitioner argues that the circuit court erred in denying her post-termination
visitation with the children. Despite petitioner’s argument that the evidence shows that she
engaged in daily phone calls with her sons while incarcerated for conspiracy to engage in child
sex trafficking, there is no evidence in the record that such contact was beneficial to the children
or in their best interests. See Syl. Pt. 11, In re Daniel D., 211 W. Va. 79, 562 S.E.2d 147 (2002)
(holding that, when considering post-termination visitation, a circuit court should consider
whether a close emotional bond exists, whether visitation would be the child’s best interest and
not detrimental to the child’s wellbeing, and the child’s wishes). 5 Based on a lack of evidence
that continued contact with petitioner was in the children’s best interest and not detrimental to


       4
         To the extent petitioner argues that the termination of her parental rights was
unwarranted because the children were in the care of their nonabusing fathers, we have
repeatedly held that West Virginia Code § 49-4-604 “permits the termination of one parent’s
parental rights while leaving the rights of the nonabusing parent completely intact, if the
circumstances so warrant.” In re Emily, 208 W. Va. 325, 344, 540 S.E.2d 542, 561 (2000).
Further, “simply because one parent has been found to be a fit and proper caretaker for [the]
child does not automatically entitle the child’s other parent to retain his/her parental rights if
his/her conduct has endangered the child and such conditions of abuse and/or neglect are not
expected to improve.” Id.
       5
        The Court also notes that the DHHR and the guardian objected to petitioner having post-
termination visitation with the children based on petitioner’s criminal conviction.



                                                 3
their wellbeing, we find no error in the circuit court denying petitioner post-termination visitation
with the children.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
February 17, 2022, order is hereby affirmed.

                                                                                          Affirmed.

ISSUED: September 20, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                 4